—Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), dated June 9, 1998; convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
*405Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record discloses that the defendant signed a written waiver of indictment in open court and in the presence of his attorney. During the plea allocution the defendant stated that he wanted to waive his right to be prosecuted by indictment and to proceed by superior court information. The waiver of indictment was also signed by defense counsel, an Assistant District Attorney, and the court, which approved the waiver after finding that it complied with CPL 195.10 and 195.20.
Appellate review of the remaining issues raised by the defendant, including those raised in his supplemental pro se brief, are either effectively waived by him as part of his plea bargain agreement (see, People v Kemp, 94 NY2d 831; People v Callahan, 80 NY2d 2.73; People v Seaberg, 74 NY2d 1) or without merit. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.